                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                       CR 19-07-GF-BMM

                      Plaintiff,
        vs.

JAMES MICHAEL GARCIA,

                      Defendant.


      On May 1, 2019, the undersigned granted Defendant, James Garcia’s

(Garcia) Motion for a Psychiatric Exam, (Doc. 42). On July 2, 2019, the Court

received notice from I. Jacquez, (Jacquez) Federal Detention Center, (FDC)

SeaTac, Seattle, Washington, where Garcia is being evaluated, requesting a 45-day

extension of the evaluation. The Court granted the extension. (Doc. 48.) On

August 9, 2019, the Court received notice from Jacquez requesting a 30 day

extension of the evaluation, due to the complexity of this case.

       Accordingly, IT IS ORDERED that a 30-day extension of the evaluation of
Garcia is GRANTED. The study period will end on September 2, 2019. The

final report submitted to the Court no later than September 18, 2019.

      DATED this 13th day of August, 2019.
